Matter of Brighton M. (2017 NY Slip Op 07180)





Matter of Brighton M.


2017 NY Slip Op 07180


Decided on October 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2017

Tom, J.P., Renwick, Andrias, Singh, Moulton, JJ.


4650

[*1]In re Brighton M., A Person Alleged to be a Juvenile Delinquent, Appellant.
Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for presentment agency.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about July 24, 2015, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted robbery in the second degree, menacing in the third degree (two counts), harassment in the first degree and attempted assault in the third degree, and placed him on probation for a period of two years, unanimously affirmed, without costs.
When, at the fact-finding hearing, the victim viewed a surveillance videotape depicting someone following the victim into a store, and identified that person as his assailant in the subsequent incidents, but did not identify appellant as that person, this testimony was compatible with the specific terms of the presentment agency's agreement not to introduce certain allegedly tainted identification evidence. The victim's testimony about the videotape was not an actual identification of appellant (see People v Lara, 130 AD3d 463, 464 [1st Dept 2015], lv denied 27 NY3d 1001 [2016]), but was instead a link in a chain of circumstantial evidence establishing appellant's identity, and appellant has not established that it should have been excluded.
The fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Appellant's conduct in the principal incident had no reasonable explanation other than that he was attempting to forcibly take a cell phone or other property from the victim, but lost interest in doing so.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 12, 2017
CLERK